index no cc ebeo br - tam-102183-99 may internal_revenue_service national_office technical_advice_memorandum district_director southwest district taxpayer's name taxpayer's address taxpayer's ein years involved date of conference issues whether the cancer insurance policies the hospitalization policies and waiver of premiums constitute accident and health benefits for purposes of sec_106 of the internal_revenue_code code whether the progressive diagnosis feature guaranteed renewability feature or any other feature of the cancer insurance policies under taxpayer's cafeteria_plan result in prohibited deferral of compensation under sec_125 of the code facts for the year in question taxpayer maintained a cafeteria_plan as described in sec_125 of the code under which insurance coverage was provided to employees of taxpayer and related entities in addition to basic group health_insurance_coverage beginning date supplemental coverage was made available to employees through an insurance_company the supplemental coverage was offered in the form of a selection of individual policies the premiums for the supplemental policies were paid_by pretax salary reduction under taxpayer's cafeteria_plan the following supplemental policies were offered to employees of taxpayer through the cafeteria_plan cancer cancer screening and other specific diseases coverage hospital confinement indemnity coverage a hospital confinement indemnity coverage b hospital intensive care indemnity coverage hospital intensive and sub- acute intensive care accident-only policy a accident-only policy b these insurance policies are all level premium individual policies most of the policies are guaranteed renewable and no individual can be singled out for cancellation or rate increase once insured each individual is guaranteed the right to continue the coverage provided under the policy without further evidence of insurability even if the individual ceases to be employed by his or her employer so long as premiums are paid within the terms of the policy premiums are paid monthly and coverage ceases if premiums are not paid when due or within the defined grace period premium increases can be made no more than once in a month period and only for all policies of its kind in force in the state where the insured individuals reside none of the policies accumulate investment or cash_surrender_value or provide for return of any part of premiums_paid the cancer insurance policies and hospitalization policies contain a waiver of premium in that benefit if the insured becomes disabled under the terms set forth in the policies event premiums are waived during the period of disability under the cancer insurance policies the premium is waived if the named insured is unable to work at any job for which he or she is qualified by reason of education training or experience not in fact working at any job for pay or benefits and under the care of a doctor for treatment of cancer for longer than three continuous months days after the effective date of the policy under the hospitalization policies the premium is waived if the named insured is continuously confined to a hospital for a specified number of days because of injuries received in a covered accident or because of a covered sickness among other_benefits the cancer insurance policies offer a lump-sum cash benefit payable upon an initial diagnosis of cancer also referred to as the first diagnosis benefit the benefit has two parts an initial payment of dollar_figure and a progressive payment of dollar_figure for each month progressive diagnosis benefit the policy has been in force prior to the insured’s sixty-fifth birthday the benefits are paid only if the policy is in force at the time of the diagnosis under the policies benefits are paid on an indemnity basis upon the occurrence of a specified accidental injury or sickness eg cancer or occurrence of an accident or ey pe illness and use of some type of medical service payment of benefits requires either diagnosis or treatment by a physician or use of some other medical service such as hospitalization within a reasonable period of time after the occurrence of the particular accident or illness the policies permit assignment of benefits to a physician or hospital the guaranteed renewability feature of the policies offers the opportunity to continue the insurance in future years there is no guarantee of premium no coverage automatically carries over by virtue of prior premium payments and insurance_company retains the right to change the premium rates by class the taxpayer makes the following representations the progressive diagnosis benefit does not involve payments in a current_year which are accumulated and used in subsequent years to fund insurance coverage the cancer insurance policies have no savings or investment feature whether related to the diagnostic benefit or otherwise no part of the contributions in one plan_year purchases a benefit that will be provided in a subsequent plan_year the cancer policies remain in force only so iong as premiums are timely paid on a current basis no matter how many premiums have been paid in previous plan years if the current premium is not paid the coverage including the progressive diagnosis benefit lapses there is no investment fund cash_value or build up to fall back on and no part of the premium is held in a separate_account for the policyholder or otherwise segregated from the general asset accounts of the insurance_company the taxpayer further states that the progressive diagnosis benefit clearly has an actuarial cost which is paid as part of each premium and is attributable to a benefit which will be provided if at ail in the future according to the taxpayer upon the payment of each monthly premium the insured is entitled upon appropriate diagnosis to the contracted-for benefit as of that month and no more the only way any benefit will be provided in the future is if premiums continue to be timely paid and if the insured is diagnosed with cancer while maintaining current coverage in addition the taxpayer represents that the premiums_paid with respect to the cancer policies are not advance premiums i prepayment for coverage in future policy periods issue law and analysis sec_106 of the cade provides that with certain exceptions gross_income of an employee does not include employer-provided coverage under an accident_or_health_plan lbs sec_1_105-5 of the income_tax regulations provides that an accident_or_health_plan is an arrangement for the payment of amounts to employees in the event of personal injuries or sickness sec_1_106-1 of the regulations provides that the employer may contribute to an accident_or_health_plan either by paying the premium or a portion of the premium on a policy of accident_or_health_insurance covering one or more of his employees however if such insurance_policy provides other_benefits in addition to accident or health benefits sec_106 applies only to the portion of the employer's contribution which is allocable to the accident or health benefits thus the term accident and health benefits as used in sec_1_106-1 of the regulations means benefits payable under an accident_and_health_plan le in the event of personal injuries or sickness under the hospitalization policies the insured must suffer losses resulting from injuries received in covered accidents or covered sickness in addition the premiums are waived if the named insured is confined to a hospital because of injuries received in a covered accident or because of a covered sickness under the cancer insurance policies the insured must be diagnosed with cancer to receive a waiver of premiums under the cancer insurance policies the insured must be under the care of a doctor for the treatment of cancer for longer than three continuous months days after the effective date of the policies the cancer insurance policies the hospitalization policies and the waiver of premiums are accident and health benefits ’ issue sec_125 of the code provides that except for sec_401 plans and certain plans maintained by educational institutions described in sec_170 t he term ‘cafeteria plan’ does not include any plan which provides for deferred_compensation 'the excludability of accident_and_health_insurance coverage is governed by sec_106 of the code the materials submitted by taxpayer discuss sec_105 of the code in substantial detail however sec_105 applies only to determine the taxability of the proceeds of the insurance policies although it is possible that a portion of the proceeds of the insurance policies under discussion may be taxable to the employees under sec_105 eg in the event that the proceeds exceed the taxpayer’s medical_expenses see revrul_69_154 cb such inclusion would have no bearing on the application of sec_106 co is no q a-7 of sec_1 of the proposed income_tax regulations published on date states in addition a cafeteria_plan a cafeteria_plan does not include any plan that offers a benefit that defers the receipt of compensation with the exception of the opportunity for participants to make elective contributions under a qualified_cash_or_deferred_arrangement defined in sec_401 does not include a plan that operates in a manner that enables participants to defer the receipt of compensation_generally a plan that permits participants to carry over unused benefits or contributions from one plan_year to a subsequent plan_year operates to enable participants to defer the receipt of compensation this is the case regardless of whether the plan permits participants to convert the unused contributions or benefits into another benefit in the subsequent plan_year the preamble to the proposed_regulations as well as all subsequent proposed_regulations under sec_125 make it clear that the guidance provided may be relied upon by taxpayers in complying with the provisions of sec_125 and will be applied by the internal_revenue_service in resolving issues arising under cafeteria plans and related code sections 1984_1_cb_563 congress as part of the deficit_reduction_act_of_1984 reviewed the sec_1 proposed_regulations in their entirety and although it added certain transition relief for taxpayers stated in date the internal_revenue_service issued proposed_regulations with-respect to the cafeteria_plan rules and the statutory rules governing the exclusion of benefits from gross_income t he conference agreement provides both genera and special transition relief with respect to the proposed treasury regulations on cafeteria plans for cafeteria plans and flexible spending arrangements in existence on date cafeteria plans and flexible spending arrangements that were not in existence on date generally do not qualify for either the general or the special transition_rules under the conference agreement thus the conference agreement does not prevent the current a257 application of the proposed treasury requlations to such plans and arrangements emphasis added conf rept cong 2d sess date pincite6 under a cafeteria_plan employees may receive excludable employer-provided benefits in lieu of taxable compensation there is no deferral of compensation inherent in a cafeteria_plan because the benefits are currently received on the other hand if the employee receives a return of employer contributions in a subsequent year the compensation ie the salary reduction has been impermissibly deferred from one year to the next the question at issue in the instant case is whether the progressive diagnosis feature the guaranteed renewability feature or any other feature of the cancer insurance policies are paid with unused salary reduction amounts from a prior plan_year all level premium insurance regardless of type must build into the premium structure a premium greater than actuarially necessary in the early years in order to pay for the higher risk in later years in the instant case not only are the policies level premium policies but the insured receives an additional benefit of guaranteed renewability and increased benefits in subsequent years at first blush these features may appear to be inconsistent with the taxpayer's representation that the premiums are not prepayment for coverage in future policy periods the fundamental characteristic of insurance is that it shifts the risk of economic loss from the insured and the insured's family to the insurance program and distributes the risk of this economic loss among all participants 312_us_531 in the instant case each participant in the cancer insurance policies is buying coverage which will provide for level premiums an initial lump-sum cash payment progressive diagnosis benefits and guaranteed renewability regardless of whether it is the participant's first year of coverage or the participant has been in the program for several years he or she must pay a premium which actuarially equals his or her distributive_share of the aggregate risk of loss for the entire program including the cost of progressive diagnosis benefits and guaranteed renewability while a first year participant may pay a premium that exceeds what would be the actuarial cost of funding his or her individual coverage that actuarial cost does not reflect the cost of the coverage when considered in the context of the entire insurance program the cost of any individual participant's coverage in the plan is his or her distributive_share of the aggregate risk of loss for all participants including those who have additional benefits because of prior participation accordingly under this view there are no unused salary reduction amounts which are being used from a prior or current plan_year to fund benefits in subsequent years in the subsequent years the premiums will be determined based on the actuarially determined risk of loss for that particular year including the risk that some participants diagnosed with cancer will receive a greater benefit than they would if diagnosed in a prior year on the other hand the risk of loss of would be reduced to the extent that long-term policy holders do not renew their coverage or a greater than anticipated number of new policies are sold the insurance_company retains the right to increase the premiums for all participants in the cancer insurance program if necessary to cover its actuarially determined risk of loss issue conclusion the cancer insurance policies the hospitalization policies and waiver of premiums constitute accident and health benefits for purposes of sec_106 of the code issue ee the progressive diagnosis feature guaranteed renewability feature or any other feature of the cancer insurance policies under taxpayer's cafeteria_plan do not result in prohibited deferral of compensation under sec_125 of the code a copy of this technical_advice_memorandum is to be given to the taxpayer under sec_6110 of the code this memorandum may not be cited as precedent -- end -- sf
